Citation Nr: 1203549	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 23, 2004, for the assignment of a 50 percent rating for PTSD.  

2.  Entitlement to increases in the "staged" ratings (of 50 percent prior to September 14, 2010, and 70 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to November 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that assigned an increased 50 percent rating for the Veteran's PTSD, effective from August 23, 2004 (the date of the claim for increase).  The case was previously before the Board in May 2010 when it was remanded for additional development.  A September 2011 rating decision increased the rating to 70 percent, effective September 14, 2010 (the date of a VA examination).  The Veteran has not expressed satisfaction with the "staged" increased ratings, and both "stages" of the rating remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The matter of the rating for PTSD from September 14, 2010 is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  An unappealed June 24, 2004 rating decision granted the Veteran an increased (to 30 percent) rating for PTSD, effective April 20, 2001; clear and unmistakable error (CUE) in that decision is not alleged.  

2.  On August 23, 2004, the RO received the Veteran's new claim seeking an increased rating for PTSD; the record shows that an increase in the severity of PTSD symptoms such as to warrant a 50 percent rating was shown as of June 28, 2004.  

3.  Prior to March 17, 2007, the Veteran's PTSD was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity.  
4.  From March 17, 2007 the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; PTSD symptoms productive of total occupational and social impairment are not shown prior to September 14, 2010.  


CONCLUSIONS OF LAW

1.  The Veteran has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the June 2004 rating decision's assignment of a 30 percent rating for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

2.  An effective date of June 28, 2004 (but no earlier) is warranted for the award of a 50 percent rating for PTSD based on the Veteran's claim for increase filed in August 2004 and evidence showing increased severity as of June 28, 2004.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 ( West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).  

3.  Prior to March 17, 2007, a rating for PTSD in excess of 50 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 (2011).  

4.  From March 17, 2007, a 70 percent, but no higher (prior to September 14, 2010), rating for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as revised effective May 30, 2008; 73 Fed. Reg. 23,353 (April 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the "free-standing" effective date claim, the critical facts in this matter are not in dispute.  As will be explained in further detail below, the matter before the Board is the propriety a "freestanding" claim for an earlier effective date of award.  That is a matter of legal interpretation, and the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).   The Veteran has been advised how effective dates for increased ratings are assigned.  It is not alleged that notice in the matter has been less than adequate.  
Regarding the claim for an increased rating for PTSD, in a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  May 2006, June 2008, and May 2010 letters provided the Veteran notice that is Vazquez-Flores compliant.  A September 2011 supplemental SOC (SSOC) readjudicated the matter.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

The Veteran's complete service treatment records (STRs) are not associated with the claims file; any records not secured are presumed irretrievably lost.  See April 20, 2009 VA Memorandum (formally finding the Veteran's STRs are unavailable).  [Some STRs were received in January 2009. The Board also notes that inasmuch as service-connection for PTSD is established, and it is the rating of the disability many years postservice that is at issue, STRs would not be likely to have much bearing in the matter.]  All evidence relevant to the Veteran's claims has been secured.  He was afforded VA examinations in December 2004, April 2006, March 2007, and September 2010 (with addendum opinion in November 2010).  The Board finds that the examination reports and medical opinions cumulatively provide sufficient information and are adequate for rating purposes, as the examination reports reflect familiarity with the pertinent medical history, and include all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

It is also noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings; generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Earlier Effective Date than August 23, 2004 for 50 Percent Rating for PTSD

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The Veteran argues he is entitled to a 50 percent rating for PTSD effective from April 20, 2001 (the effective date service connection was assigned).  

Historically, a December 2003 rating decision awarded service connection for PTSD, rated 10 percent, effective April 20, 2001.  The Veteran filed a timely notice of disagreement (NOD) with the rating assigned for his PTSD, stating a 30 percent rating was warranted.  [In April 2004 correspondence, he reiterated that a 30 percent rating was warranted for his PTSD.]  A June 2004 rating decision increased the rating to 30 percent rating, effective April 20, 2001 (the date of award of service connection for his PTSD).  The rating decision notice to the Veteran stated, "This is considered a full grant of all benefits on appeal as you specifically indicated you wanted a 30 percent evaluation."  Notice of the June 2004 rating decision was mailed June 24, 2004 to the Veteran's current address and was not returned undelivered.  

The next correspondence from the Veteran pertaining to PTSD was received on August 23, 2004.  In this correspondence, he described the current symptoms of his PTSD and their effect on his life, and stated, "Unfortunately, my condition has continued to worsen . . ."  The RO interpreted this as a new claim for increase.  The Board agrees with such interpretation; the correspondence does not express any disagreement with the rating and effective date assigned in the June 2004 rating decision or request revision of that decision; rather, it  indicates an interim worsening of the disability.  Significantly, the August 2004 correspondence made no reference to the earlier (June 2004) rating decision.  Hence, the August 23, 2004 correspondence must be, and was properly by the RO, considered a claim for an increased rating, and not an NOD with the June 2004 rating decision.  See 38 C.F.R. § 20.201 (A written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms with which can be reasonably construed as disagreement with that determination and a desire for appellate review); see also 38 U.S.C.A. § 7105.  

As the Veteran did not appeal the June 2004 rating decision granting a 30 percent rating for his PTSD, effective April 20, 2001, it became final based on the evidence of record at the time.  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the June 2004 rating decision is neither alleged, nor raised by the record.  

As is noted above in the Introduction, a June 2005 rating decision awarded an increased (50 percent) rating for the Veteran's PTSD,  effective August 23, 2004.  

In correspondence received on July 5, 2005, the Veteran filed a NOD with both the rating and effective date assigned, stating the 50 percent rating assigned for his PTSD "should have come effective April 20, 2001."  

As stated above, where a rating decision that established an effective date becomes final, an earlier effective date can only be established upon a successful petition for revision of that decision based on CUE.  Governing law does not permit a "freestanding" earlier effective date claim.  See Rudd, 20 Vet. App. at 299-300.  

The Board notes that because there was no submission/receipt of additional evidence pertaining to the time period addressed in the June 2004 rating decision in the year following that decision, 38 C.F.R. § 3.156(b) does not apply.  

The June 2004 rating decision is final, and the Veteran may not be awarded an effective date for a 50 percent rating for his PTSD earlier than the date of the June 2004 rating decision absent a claim of CUE.  The Veteran has not filed a claim of CUE in the June 2004 rating decision (or alleged CUE in the decision).  The finality of the June 2004 decision is not affected by the July 5, 2005 correspondence from the Veteran as the July 5, 2005 correspondence is not a timely NOD with the June 2004 rating decision (it was filed more than one year following notice of the June 2004 rating decision (i.e., June 24, 2004)).  See 38 C.F.R. §§ 20.302(a), 20.305.  A claim for an effective date earlier than the June 2004 rating decision, as here (i.e., requesting an effective date of April 20, 2001 for the award of a 50 percent rating for PTSD) is a "freestanding" earlier effective date claim.  Consequently, there is no such valid claim for the Board to consider on appeal, and the "freestanding" earlier effective date claim in this matter must be dismissed.  Rudd, 20 Vet. App. at 299-300.  

Under the governing regulation (i.e., § 3.400(o)(2)), the remaining question before the Board regarding the effective date of the increased (to 50 percent) rating is essentially limited to consideration whether during the year prior to the August 2004 claim for increase (not including evidence of record at the time of the June 2004 rating decision.  See 38 U.S.C.A. § 7105), the severity of the Veteran's PTSD was such as to warrant a 50 percent rating.  The Veteran submitted a June 28, 2004 United States Postal Service (USPS) letter of warning for unsatisfactory work performance.  VA treatment records immediately thereafter reflect, inter alia, anger management problems and increased stress.  Based on the foregoing evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that it was factually ascertainable that as of June 28, 2004 symptoms of the Veteran's PTSD were of a severity consistent with a 50 percent rating.  Accordingly, an effective date of June 28, 2004 (but no earlier) is warranted for the assignment of the 50 percent rating for PTSD.  

Increased Rating for PTSD

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
PTSD is rated under 38 C.F.R. § 4.130, Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex command; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or more.  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) (4th ed. 1994).  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to September 14, 2010

Historically, as was noted above, a December 2003 rating decision granted the Veteran service connection for PTSD (and major depressive disorder (MDD)), rated 10 percent, effective April 20, 2001.  An unappealed June 2004 rating decision granted an increased (30 percent) rating, effective April 20, 2001.  The instant claim for increase was received on August 23, 2004.  

A June 2004 USPS letter of warning for unsatisfactory work performance noted the Veteran's supervisor provided him with several instructions regarding cleanliness of the working environment; the Veteran failed to comply with the instructions.  

July 2004 VA treatment records note the Veteran's complaint of increased PTSD symptoms, especially anger management problems since a new supervisor was appointed 2 months ago.  He complained of decreased sleep and increased stress, but denied suicidal or homicidal ideation.  

August 2004 VA treatment records note the Veteran's complaint of ongoing problems with his USPS supervisor and having difficulty supervising and managing people because of his angry attitude.  He complained of anger, irritability, and depression related to the above, as well as job frustration and difficulty accepting criticism and dealing with the public.  He reported daily intrusive thoughts of Vietnam, and nightmares and flashbacks 2 to 3 times per week.  He denied suicidal or aggressive ideation, plan, or intent.  

In September 2004 correspondence, the Veteran reported he can't keep his mind on his work and that it is getting worse.  He indicated he has anxiety, sleep impairment, flashbacks, panic attacks, mood swings, depression, and memory loss.  He stated he has occupational and social impairment with decreased work performance and periods of time where tasks, deadlines, and projects are not completed on time.  He also stated he is always suspicious of other co-workers doing things to undermind his productivity at work, and that he has difficulty establishing personal, work and social relationships.  

In September 2004 correspondence from T.N., identified as the Veteran's supervisor for a year, it was noted that the Veteran should be able to take instructions and implement processes with minimal follow up.  However, he has required constant follow-up to complete instructions given to him, resulting in letters of warning and letters of concern, and that his current performance does not compare with past performance.  

October 2004 VA treatment records note the Veteran stopped working in September 2004.  He indicated he has been doing okay since he no longer has to deal with the stress of his job, resulting in less anger and irritability.  He reported PTSD-related nightmares and flashbacks 2 to 3 times per week.  He has had an acute worsening of his depression related to his newly diagnosed prostate cancer.  The provider opined that the Veteran was no longer able to work because of his severe psychiatric and physical problems.  

An October 2004 letter by a VA psychiatrist indicates the Veteran had severe PTSD and MDD.  He relates that he treats the Veteran, and that although his medications have been beneficial, he continues to have residual symptoms of stress, severe anxiety, and depression.  It was opined the Veteran is no longer able to tolerate the stress of his job. He has suffered severe anger, irritability and depression related to his job frustration and stress.  He has difficulty accepting criticism and dealing with the public.  He takes his frustration home with him, and his wife corroborates his being angry, mood, and irritable towards her after work.  He continues to suffer from daily intrusive thoughts further exacerbated by stress and current events in Iraq.  He also experiences PTSD-related nightmares and flashbacks 2 to 3 times per week.  It was opined the Veteran is no longer able to work because of his severe psychiatric and physical problems, and is totally and permanently disabled and unable to work at this time.  

On December 2004 VA examination, it was noted the Veteran was on several different medications, and that his psychiatric symptoms had decreased in frequency and severity since he began seeing a psychiatrist.  His employment at the USPS ended in September 2004; the Veteran attributed it to a decreasing ability to handle stress at work and to get along with co-workers and the general public.  He was married to his second wife of 6 years, and indicated they were close and their relationship is mutually supportive.  He was previously married for 20 years, with 2 sons, with whom he keeps in close touch and has good relationships.  It was noted he used to abuse his ex-wife, but he denied any problems with spousal abuse in his current marriage.  He also has one stepdaughter that he indicated he is not extremely close to, but with whom he is cordial.  He has good communication with his brother; he denied other friendships or peer relationships.  The Veteran reported he watches television nearly the entire day.  He denied any history of suicide attempts.  

On mental status examination, the Veteran made eye contact and was cooperative and polite.  There was no evidence of impairment of thought process or communication.  He denied delusions or hallucinations.  He also denied suicidal or homicidal thoughts, ideations, plans, or intent.  He was oriented to time, place, and person.  His personal hygiene was intact and he was noted to be able to maintain basic activities of daily living.  He reported difficulty tracking and remembering conversations.  He denied any obsessive or ritualistic behavior, except for biting his fingernails.  He denied panic attacks.  The rate and flow of his speech was within normal limits.  It was noted he has had depressed moods every day for 3 years, and anxious moods daily while working, but rarely now.  He denied impaired impulse control.  He reported he sleeps 5 hours per night; his broken sleep was attributed to his prostate problems.  He complained of low energy, low appetite, anhedonia (i.e., loss of feeling of pleasure in acts that normally give pleasure), and psychomotor retardation.  The examiner noted the Veteran has daytime intrusive thoughts in response to the following: the sound of helicopters, fireworks, gunfire, the smell of mildew, garbage on a hot day, burning things, diesel fumes, prolonged periods of wet/rainy weather and hot weather; news about international trouble spots; and seeing oriental or Vietnamese people or hearing them speak.  He reported flashbacks (decreased since he began psychotropic medication) 1 to 2 times per week.  The Veteran reported his PTSD has caused intra- and interpersonal turmoil; occupational difficulties; marital and familial strife; the avoidance of most people whenever possible; hypervigilance when attempting to function in public places; exaggerated startle response in reaction to unexpected noise and/or movement; and emotional distance/detachment.  He also reported his depression, anxiety, and daytime intrusive thoughts have diminished his short-term memory and increased the level of his irritability.  PTSD and major depressive disorder (MDD) were diagnosed.  The examiner assigned a GAF score of 55.  The examiner noted that the Veteran's current level of depression contributes to his social isolation, and probably his irritability and psychomotor retardation.  

A December 2004 VA treatment record notes the Veteran enjoyed thanksgiving with his wife, mother and family.  He reported he felt pretty good, and he denied depression, anger, or irritability.  He reported nightmares and flashbacks 2 to 3 times per week.  He denied suicidal or aggressive ideation, plan or intent.  

A March 2005 VA treatment record notes the Veteran was having occasional suicidal thoughts, but denied acute suicidal ideation, plan or intent.  He reported he did not feel very good, and appeared depressed.  He reported nightmares and flashbacks 2 to 3 times per week.  

In his March 2005 notice of disagreement (NOD), the Veteran reported he had thoughts of hurting his supervisor.  He reported he has anxiety, sleep impairment, flashbacks, panic attacks, mood swings, depression, ritualistic behaviors, impaired impulse control (i.e., biting fingernails, grocery shopping, and shopping at malls, buying things needlessly), and long and short-term memory loss.  

In March 2005 correspondence, the Veteran's wife reported that his PTSD, depression, anger, nightmares, and flashbacks have gotten worse.  She reported he had nightmares and slept with a gun and knife under the bed (in case anyone breaks into the house).  She also reported he had anxiety, sleep impairment, mood swings, memory loss, and panic attacks.  She related that the Veteran had verbal altercations with neighborhood youth.  He was suspicious of others undermining him, had difficulty establishing personal, work, and social relationships, and his condition had affected their relationship and marriage.  She reported he became angry with her for nagging him about unbearable situations that came up daily in their marriage.  She informed that they were seeing a family therapist (L.B.K.) to help deal with the problems.  

A March 2006 VA treatment record notes the Veteran had decreased sleep, sleeping 4 to 5 hours, and had nightmares and flashbacks 3 times per week.  He denied suicidal ideation, plan or intent.  It was opined that he had an exacerbation of his PTSD and deserved increased compensation for the PTSD.  

On April 2006 VA examination, the Veteran complained that he is depressed all of the time, and that he has panic attacks and mood swings.  He indicated he has flashbacks 3 to 4 times per week.  He reported he has nightmares 2 to 3 times per week.  He indicated he is aggressive with others, including verbal aggression with his wife.  He indicated he has been suicidal but denied any attempts.  

On mental status examination, the Veteran was neatly dressed and his hygiene was excellent.  He was able to communicate well, and he was calm and polite throughout the examination, exhibiting good social skills.  His thought processes were logical, coherent, and relevant.  He seemed intelligent and his speech was well understood.  He was well oriented to time, place, person and situation.  He reported he occasionally hears voices in his head.  His affect was spontaneous and his reasoning good.  His verbal comprehension was good as was his concentration.  He complained that his short-term memory was poor.  He complained of anxiety, insomnia, crying spells, anhedonia, paranoia, and suicidal and homicidal ideas.  It was opined that the Veteran may be amplifying his current PTSD symptoms based on testing that revealed exaggerated and invalid responses.  It was opined the Veteran's PTSD has not worsened since his last VA examination in December 2004.  PTSD and impulse control disorder, not otherwise specified, were diagnosed.  The examiner assigned a GAF of 55.  It was noted that the Veteran's impulse control disorder was not associated with his PTSD.  

In May 2006 correspondence, the Veteran's wife stated that the Veteran's PTSD has gotten worse since the December 2004 VA examination.  
In May 2006 correspondence, the Veteran reported he is having a hard time going about his everyday life with the medication.  He reported the same symptoms as in his March 2005 NOD.  

A September 2006 VA treatment record noted the Veteran's mood was "okay."  He reported his anger and irritability are under control as long as he takes his medication.  He indicated he sleeps 4 to 5 hours per night, and has nightmares and flashbacks 3 times per week.  He endorsed chronic moderate depression.  He denied suicidal ideation, plan or intent.  It was opined the Veteran was deserving of an increase in his service-connected PTSD disability.  

In November 2006 correspondence, the Veteran reported that his PTSD has caused him to be totally isolated socially.  He reported he is unable to maintain a healthy relationship with family, co-workers, and friends.  

A January 2007 VA treatment record notes the Veteran's mother died in December 2006.  [The record reflects it was in October 2006.]  He reported stress related to dealing with his mother's estate, which caused increased anger and irritability.  

On March 17, 2007 VA examination, the Veteran reported he has trouble sleeping (sleeping approximately 4 hours per night).  He stated he has nightmares about 3 times per week.  He reported verbal abuse of his second wife.  He indicated increased depression since his mother's death.  

On mental status examination, the Veteran reported he has no friends and that he just interacts with his wife mainly.  He reported they frequently argue and that he is verbally abusive towards her.  He indicated he has one son with whom he is happy about; he indicated he does not have much contact with his remaining son and his two daughters.  He did not report any difficulty completing normal activities of daily living and self-care.  He did report any specific routine or leisure activities.  He was well-dressed and well-groomed.  His thought process was logical, coherent, and relevant, but he was noted to be fairly vague about some details.  His memory appeared grossly intact.  He was well-oriented, his reasoning was good, and his general information was good.  He reported panic attacks 1 to 2 times per month.  He has significant anger and irritability with occasional rage outbursts.  He denied any psychotic symptoms other than mild paranoia, though it appeared to be related to his work situation.  He indicated he has passing suicidal ideation, but without intention and no plans.  He indicated homicidality in the past, but not currently.  He reported significant depression which tends to last weeks at a time, including crying spells, anhedonia, appetite fluctuations, fatigue, and feelings of worthlessness.  The examiner noted that the Veteran's overall mental health symptoms appeared to impact his work.  He indicated he is fairly isolated and his bitterness and anger contribute to this.  He also has signs of personality disorder symptoms which impact his social life more significantly.  He complained of nightmares 2 to 3 times per week.  He has intrusive thoughts triggered by smelling rain, car backfires, and helicopters.  He reported hypervigilance, exaggerated startle response, anger and sleep disturbance which impact his life negatively.  His response on testing was found to be exaggerated.  PTSD and MDD were diagnosed.  The examiner assigned a GAF score of 48.  The examiner opined that the Veteran's PTSD symptoms, as likely as not "have slightly worsened since his last . . . examination [in April 2006]."  

In June 2007 correspondence, the Veteran's wife reported that he is angry, irritable and verbally abusive, and that he has threatened her.  She indicated she is afraid of him and his actions.  She reported his memory is terrible and that he accuses her of taking things and hiding them.  

A July 2007 VA treatment record noted the Veteran has anger and irritability at times.  He endorsed chronic moderate depression.  He indicated he is better able to take himself out of situations that make him feel angry or irritable.  He has nightmares and flashbacks 4 to 5 times per week.  He denied suicidal ideation, plan or intent.  The examining psychiatrist assigned a GAF score of 40, and opined that the Veteran is deserving of an increase in his PTSD rating.  

In July 2007 correspondence, the Veteran reported (in response to the March 2007 VA examination) that he has panic attacks 2 to 3 times per week (not per month).  

A December 2007 VA treatment record noted the Veteran expressed concern over his son whom he encouraged to join the military was just deployed to Iraq this week.  He endorsed chronic moderate depression.  He reported he still has occasional anger and irritability.  He reported he is better able to take himself out of situations that make him feel angry and irritable.  He reported he has nightmares and flashbacks 3 times per week.  He denied suicidal ideation, plan or intent.  

A March 2008 VA treatment record noted the Veteran expressed concern over his son's deployment to Iraq.  He endorsed chronic moderate depression.  He reported he still has occasional anger and irritability.  He reported he is better able to take himself out of situations that make him feel angry and irritable.  He reported he has nightmares and flashbacks 2 to 3 times per week.  He denied suicidal ideation, plan or intent.  

A September 2008 VA treatment record noted the Veteran was overall doing "pretty good."  He expressed concern over his son's deployment to Iraq.  He endorsed chronic moderate depression.  He reported he still has occasional anger and irritability.  He reported he is better able to take himself out of situations that make him feel angry and irritable.  He reported he has nightmares and flashbacks 2 to 3 times per week.  He denied suicidal ideation, plan or intent.  

A March 2009 VA treatment record notes the Veteran was not feeling helpless.  He reported increased anxiety because he had a Vietnamese neighbor move in.  On mental status examination, he was clean, neatly dressed, and well-groomed.  His behavior was cooperative and pleasant.  His speech was spontaneous, clear, with appropriate volume and rate.  His mood was depressed.  His affect was blunted.  He was alert and oriented times 4.  He had an appropriate level of concentration, and his recent and remote memory were intact.  His thought content was coherent, logical, and goal-oriented.  His thought process was linear, and his insight and judgment were fair.  He had no delusional or paranoid thoughts.  There was no suicidal or homicidal ideation or intent.  There was no evidence of any auditory or visual hallucinations.  PTSD and MDD were diagnosed.  A GAF score of 45 was assigned.  

A June 2009 VA treatment record noted the Veteran's report that he was "doing well."  He denied feeling depressed, irritability, or mood swings.  It was noted he was eating and sleeping well.  He reported he has nightmares 2 to 3 times per week.  

In November 2009 correspondence, the Veteran reported that he has panic attacks 3 to 4 times per week.  In a social and occupational setting, people are always whispering behind his back and they think he is crazy.  

A December 2009 VA treatment record noted the Veteran's report that he was "doing well."  He denied feeling depressed, irritability, or mood swings.  It was noted he was eating and sleeping well.  He reported he has nightmares 2 to 3 times per week.  

A March 2010 VA treatment record noted the Veteran was feeling more stress lately, indicating he was worried about his son that was being deployed to Afghanistan at the end of the month.  It was also noted that the Veteran's brother died a few weeks ago from a heart attack.  He reported good support from his wife and other family members.  It was noted he goes to church regularly.  He reported mild depression since the death of his brother, denying severe depression, hopelessness, irritability or mood swings.  He reported he was eating and sleeping well.  He indicated he has nightmares 2 to 3 times per weeks.  He denied any suicidal or homicidal ideation.  

In a June 2010 letter from L.B.K. (identified by the Veteran's wife in March 2005 correspondence, noted above), it was noted the Veteran received counseling from October to December 2004.  It was noted that the Veteran was interested in hypotherapy as a means of de-stressing and preparing for his prostate cancer surgery.  In subsequent sessions, he was provided with hypnotherapy, and he seemed to respond well to the sessions.  On the last session, the Veteran seemed very happy to report his doctor had advised him that his surgery was successful and he was cancer free.  It was noted they discussed celebration of Christmas at his sister's home, and that his daughter was arriving home from college.  [An October 2004 report included a GAF score of 58.]  

At the outset, the Board notes that the Veteran has a coexisting diagnosis of nonservice-connected impulse control disorder, and that the April 2006 VA examiner was unable to separate the Veteran's overlapping symptoms due to PTSD, depression and the impulse control disorder.  Accordingly, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to the service-connected PTSD (to include MDD).  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  

A 50 percent rating has been assigned for this period of time based on occupational and social impairment with reduced reliability and productivity.  The reports of the VA examinations, VA treatment records, and the various statements from the Veteran and his wife, overall, provide evidence against his claim, as they do not show that symptoms of his PTSD produce deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating.  Prior to March 17, 2007, he did not display obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

Specifically, on December 2004 VA examination, the Veteran denied obsessive or ritualistic behavior (except for biting his fingernails).  The Board notes that the Veteran has reported obsessional rituals generally.  See, e.g., March 2005 NOD.  However, these bare statements do not reflect obsessional rituals which interfere with routine activities (and the Veteran has not alleged such), and the level of functional impairment described by the Veteran of any obsessional rituals are encompassed by the criteria for the 50 percent rating assigned. 

There is no evidence of intermittently illogical, obscure, or irrelevant speech.  On December 2004 examination, the Veteran's speech was within normal limits and there was no evidence of impairment of thought process or communication.  On April 2006 examination, the Veteran was able to communicate well, his speech was well understood, and his thought processes were logical, coherent, and relevant, and his reasoning was good.  

There is no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  On December 2004 examination, the Veteran reported depressed moods every day for 3 years, but denied panic attacks.  On April 2006 examination, the Veteran reported that he is depressed all of the time and that he has panic attacks.  VA treatment records are silent for near-continuous panic, and the Veteran does not allege such in his numerous statements.  While there is some evidence of depression causing impairment with daily activities and with his employment, it does not rise to the level (and the record does not reflect) that the Veteran's ability to function independently, appropriately, and effectively was compromised.  

There is no evidence of spatial disorientation.  On December 2004 examination, the Veteran denied delusions or hallucinations, and he was oriented to person, place and time.  On April 2006 examination, the Veteran was well oriented to person, place, time and situation (although he did report occasional voices in his head).  

There is no evidence of neglect of personal appearance and hygiene.  VA treatment records and examination reports do not note any deficiencies in the Veteran's personal appearance or hygiene; he has consistently been described as well-dressed and groomed.  

There is no evidence of an inability to establish and maintain effective relationships.  While the December 2004 examiner noted the Veteran's depression contributes to his social isolation, it was also noted that the Veteran was currently married and very close to his wife, and that he keeps in touch and has good relationships with his 2 sons, and that he has good communication with his brother.  In addition, a December 2004 VA treatment record noted the Veteran enjoyed Thanksgiving with his wife, mother, and family.  

The overall disability picture presented by the Veteran's PTSD prior to March 17, 2007 does not reflect that it was manifested by symptoms of such gravity as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The Veteran's PTSD was reflected by occupational and social impairment with reduced reliability and productivity, as reflected in September 2004 correspondence from the Veteran's supervisor stating that the Veteran's performance had decreased.  The Board finds that the preponderance of the evidence is against a finding that prior to March 17, 2007 the criteria for a 70 percent schedular rating were met or approximated, and that a schedular rating for PTSD in excess of 50 percent prior to March 17, 2007 is not warranted.  

On longitudinal review of the record, the Board finds that as of the March 17, 2007 VA psychiatric examination, the Veteran's PTSD is shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.  Of particular note are the low GAF scores of 40 to 48 during this period, signifying major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  It was noted on the March 17, 2007 examination that he was verbally abusive to his second wife, showing an increase in family relations impairment.  His symptoms also included panic attacks and significant anger and irritability with occasional rage outbursts.  Furthermore, the March 17, 2007 examiner noted that the Veteran's symptoms appeared to impact his work.  Based on the Veteran's reported symptoms and mental status examination, the examiner opined that the Veteran's PTSD symptoms had worsened since his last examination in April 2006.  For the foregoing reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximated the criteria for a 70 percent rating as of March 17, 2007.  

The Board has considered whether an even higher 100 percent schedular rating is warranted from March 17, 2007 to September 14, 2010.  Significantly, the Veteran is not shown to have had totally disabling psychiatric symptoms of sufficient gravity for such a rating (i.e., gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name).  The Board notes the allegations by the Veteran's wife that his appearance has been negatively affected.  Specifically, she reports that due to the Veteran's service-connected prostate cancer, he was required to wear depends, which he sometimes forgot where he placed.  See, e.g., June 2007 correspondence.  Such allegations do not reflect an inability to maintain minimal personal hygiene, they in fact show that (by changing his depends regularly approximately 5 to 6 times daily) he tends to self-care/hygiene functions.  Accordingly, from March 17, 2007 to September 14, 2010, the Veteran's PTSD symptoms are not shown to have met (or approximated) the criteria for a 100 percent schedular rating.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that the schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current rating assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the Board notes that a July 2006 rating decision granted the Veteran a total rating based on individual unemployability (TDIU), effective from October 1, 2006.  He did not file a notice of disagreement with the effective date assigned.  Therefore, that decision is final.  38 U.S.C.A. § 7105.  Consequently, the matter of entitlement to TDIU prior to October 1, 2006, is not before the Board.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  


ORDER

An earlier effective date of June 28, 2004 is granted for the assignment of a 50 percent rating for PTSD, subject to the regulations governing payment of monetary awards.  

A rating in excess of 50 percent for PTSD for the period prior to March 17, 2007 is denied.  

A 70 percent rating is granted for the Veteran's PTSD from the earlier effective date of March 17, 2007; a schedular rating in excess of 70 percent for PTSD from March 17, 2007 to September 14, 2010 is denied.  


REMAND

Regarding the matter of a rating in excess of 70 percent for the Veteran's PTSD since September 14, 2010, a review of the record found that additional development is needed.  Specifically, a January 2011 VA mental health treatment record notes the Veteran recently started marital counseling with his wife.  Records of the marital counseling are not associated with the Veteran's claims file, would appear to have bearing on the Veteran's claim, and must be sought.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Notably, the Veteran's cooperation (by identifying treatment providers and providing any releases needed for VA to obtain private treatment/evaluation records) is necessary for this development.  He is advised that where evidence (to include releases for private records) requested in connection with a claim for VA benefits is not received within one year of the initial request, the claim is to be considered abandoned.  See 38 C.F.R. § 3.158(a).  

Updated VA treatment records are also pertinent to the matter at hand.  The most recent VA records in the claims file are from September 2011.  Records of any subsequent VA treatment are constructively of record and must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter asking him to identify all providers of any treatment or evaluation he has received for his psychiatric disability since September 14, 2010 (records of which are not already associated with the claims file), and provide any releases necessary for VA to obtain records of such treatment or evaluation.  Of particular interest are records of any marital counseling the Veteran has received.  The RO should obtain the complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  If any private records are not received, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that such records are received.  The RO should also obtain updated records of all VA psychiatric treatment the Veteran has received since September 2011.  

2. The RO should arrange for any further development suggested by any additional records received.  Then the RO should readjudicate the matter of the rating for PTSD from September 14, 2010.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


